Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s note: Election/restriction filed on 4/12/22 doesn’t have associated class/subclass for the groups listed in the restriction filed on 4/12/22. Examiner further provide the election/restriction one more time (without any change of groups/species) in this office action with detail list of class/subclass. (see the following)  
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2-3, drawn to a system with wireless communication. (classified on H04W 84/18)
Group II, claim(s) 1, 4, drawn to a system with power module and rechargeable battery (classified on H02S 40/38).
Group III, claim(s) 1, 10-11, drawn to a system with storage medium, SD card (classified on G06K 7/0013).
Group IV, claim(s) 1, 5-7, 12, 14, 15, drawn to a system with garment design/structure (classified on H 05 K 1/038).
Group V, claim(s) 1, 8-9 drawn to a system with audio media (classified on H04H 60/58).
Group VI, claim(s) 1, 8-9 drawn to a system with motion sensor (classified on G06T 5/003).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
After electing one of the above inventions, Examiner request Applicant to elect the one following species and cancel the claims which belong to the non-elected embodiments.
The species are as follows: (after the election of the above restriction)
A	Fig 1, 3
B	Fig 2, 4
C	Fig 5
D	Fig 6
E	Fig 7
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the no claim(s) are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: at least the wireless communication, SD card, garment structure, motion sensor, audio file format are lack the same or corresponding special technical features.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant’s election and interview summary:
As discussed in the previous office action (filed on 6/22/22), Applicant elected group IV and specie shows in fig 1, 3.
During the interview (also specified in the previous office action), Applicant and Examiner agree to merge fig 4 to fig 1, 3 and elected this species without traverse.

Examiner’s note (regarding the election/restriction): 
Applicant failed to specify the following claims as (withdrawn): claims: 2-4, 8-9.
Based on Applicant’s argument filed on 8/3/22, Examiner further determined the following claims belong to non-elected embodiment. Therefore, the following claims are also withdrawn from consideration: claims 12-13. (see Applicant’s Remark). Examiner also invite Applicant review the deficiencies listed in the 112 rejection which also correlated with claim 12. 
New added claims 19-20: These claims are also belonged to non-elected species/group. Therefore, these claims are withdrawn from consider in this office action.


Claim Objections 
Claims 1 are objected to because of the following informalities:  
In claim 1, “a shirt garment having a front side, a left arm and a right arm, said shirt garment be capable of being worn by a user, said garment including ….” not supported by the drawing. This limitation lack antecedent basis. Further clarification is required. 
In claim 1, “wherein said controller of said media player is configured in response to activation of said activation mechanism through the fabric pouch” are not supported by the drawing. This limitation lack antecedent basis. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 and all the dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, the limitations “said shirt garment be capable of being worn by a user, said garment including a fabric pouch, said fabric pouch having a closable opening” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. Further clarification is required. Examiner appreciate Applicant to file a clear version of the SPEC. In the new updated SPEC, “fabric pouch” has been labeled with multiple different labels. The claimed language can be found in paragraph [43]. However, there is no label for this limitation. In addition, the label 16 has been label as multiple different items including: pouch, wireless module, and protective housing. Therefore, Examiner can’t determine the scope of this claimed limitations.

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations, rejected under 35 U.S.C. 112, second paragraph (at least pouch), and/or the claim objections (see above claim 1 discussion) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LONGINOTTI (US 20150143601).
With regard claim 1, LONGINOTTI discloses An entertainment system (abstract; fig 1-32), said entertainment system comprising: a shirt garment having a front side, a left arm and a right arm, said shirt garment be capable of being worn by a user (at least fig 1), said garment including a fabric pouch (at least fig 1), said fabric pouch having a closable opening (at least fig 1, Examiner consider after the cell phone is putted into the pouch and/or the pouch is empty and attached to the cloth, the pouch having a close status); and a media player (paragraph [164]-[165]), said media player being positioned inside of said fabric pouch (at least fig 1), said media player comprising: a power module (see following cellphone definition; Examiner consider the portable device, tablet, or smart phone has a power module to provide power when the device is portable); a speaker module (examiner consider, at least, the smartphone or cellphone has a speaker module); one single activation mechanism having one push button (Examiner consider, at least, the power on button, volume control, and/or any buttons for user to turn on the voice/audio/video/email is an activation mechanism) accessible through the fabric pouch (Examiner consider the user can access the above “button” through the fabric pouch, by using finger(s) inserted through the opening of the pouch, or by using finger(s) through the outside of the pouch as the garment/pouch is a soft structure which allow user to press the button from the outside of the fabric); a computer-readable medium with a pre-set audio media file stored on the computer readable medium (see following definition: Examiner consider the structure/medium between the wireless signal receiver and the audio output is a computer-readable medium for a pre-set audio media file stored on the computer-readable medium to be played through said speaker module); and a controller (see the following definition; at least the controller to control the wireless input all the way to the audio output including the computer-readable medium; Examiner consider as a controller); wherein said controller of said media player is configured in response to activation of said activation mechanism through the fabric pouch (see following definition and above discussion, at least the power button or the button to receive the phone call with pre-set audio media file stored in the phone; Examiner also consider that before the audio being played to the speaker, the audio files are already stored inside the register/memory of the cell phone), to cause the-a pre-set audio media file stored on the computer-readable medium to be played through said speaker module (see following definition and above discussion, at least the power button or the button to receive the phone call with pre-set audio media file stored in the phone; Examiner also consider that before the audio being played to the speaker, the audio files are already stored inside the register/memory of the cell phone), wherein said media player inside the fabric pouch with the one single activation mechanism is not visible from outside of the shirt garment (at least fig 1; In any angle, when a person can’t see the “media player or pouch or pocket for said media player”, Examiner consider as not visible on the garment), and wherein activation of the one push button causes the stored segment of the song to be played once on the speaker module (at least the power button or the button to receive the phone call with pre-set audio media file stored in the phone; Examiner also consider that before the audio being played to the speaker, the audio files are already stored inside the register/memory of the cell phone).   
https://www.thefreedictionary.com/cellphone 
Cellphone definition: 
A portable telephone that sends and receives radio signals through a network of short-range transmitters located in overlapping cells throughout a region, with a central station making connections to regular telephone lines. Also called cellular telephone, mobile phone.

LONGINOTTI lacks teaching: the pre-set audio media file is a stored segment of a song; activation of the one push button causes the stored segment of the song to be played once on the speaker module. 
Examiner’s note: LONGINOTTI (cited figure) lacks teaching the content of the receiving audio is a song or other conversation. 
However, LONGINOTTI further disclosed the message with song (love songs, for example; see also paragraph [229]-[231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (audio communication through cell phone with a segment of a song) and modify to previous discussed structure so as to further transfer or celebrate a specific event by using the discussed structure. Examiner’s note: Singing a song through a cell phone conversation is well known in the art. For exam love songs (discussed by LONGINOTTI), birthday songs, Valentine’s day song (concept also mentioned by LONGINOTTI)
Regarding claim 5, LONGINOTTI further disclosed said garment having a design (at least fig 1, and/or fig 2-11), and wherein said  pre-set audio media file stored on said computer-readable medium is associated with said design on said garment (at least fig 1, and/or fig 2-11).
With regard claim 16, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said pre-set audio media file is both a music and voice segment of the song.
LONGINOTTI further teaches: said pre-set audio media file comprising both a music and voice segment of the song (paragraph [151]-[153]; paragraph [167]-[169]; paragraph [267]-[269]; paragraph [292]-[294]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (said pre-set audio media file is both a music and voice segment of the song) and modify to previous discussed device/system so as to further provide more audio information to the users. 
Regarding claim 17, LONGINOTTI further disclosed said fabric pouch is located on a breast pocket position of said shirt garment (at least fig 1-3).
With regard claim 18, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for said fabric pouch is located on one of the left arm and the right arm of said shirt garment.
LONGINOTTI further teaches: id fabric pouch is located on one of the left arm and the right arm of said shirt garment (at least fig 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (said fabric pouch is located on one of the left arm and the right arm of said shirt garment; i.e., changing the location of the pouch and/or the size of the pouch and/or the device with a smaller size) and modify to previous discussed structure so as to further allow user to have more space on a breast area of the modified structure. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Longinotti describes "garments having stretchable and conductive ink", title, abstract. Applicant respectfully disagrees with the unsupported statements in the office action to refer to "at least fig. 1", and paragraphs 164-165, would cover the subject invention now amended independent claim 1. To read applicant's now amended claims on Longinotti, would require Longinotti to be read out of context.” (pages 9-11).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
LONGINOTTI discloses An entertainment system (abstract; fig 1-32), said entertainment system comprising: a shirt garment having a front side, a left arm and a right arm, said shirt garment be capable of being worn by a user (at least fig 1), said garment including a fabric pouch (at least fig 1), said fabric pouch having a closable opening (at least fig 1, Examiner consider after the cell phone is putted into the pouch and/or the pouch is empty and attached to the cloth, the pouch having a close status); and a media player (paragraph [164]-[165]), said media player being positioned inside of said fabric pouch (at least fig 1), said media player comprising: a power module (see following cellphone definition; Examiner consider the portable device, tablet, or smart phone has a power module to provide power when the device is portable); a speaker module (examiner consider, at least, the smartphone or cellphone has a speaker module); one single activation mechanism having one push button (Examiner consider, at least, the power on button, volume control, and/or any buttons for user to turn on the voice/audio/video/email is an activation mechanism) accessible through the fabric pouch (Examiner consider the user can access the above “button” through the fabric pouch, by using finger(s) inserted through the opening of the pouch, or by using finger(s) through the outside of the pouch as the garment/pouch is a soft structure which allow user to press the button from the outside of the fabric); a computer-readable medium with a pre-set audio media file stored on the computer readable medium (see following definition: Examiner consider the structure/medium between the wireless signal receiver and the audio output is a computer-readable medium for a pre-set audio media file stored on the computer-readable medium to be played through said speaker module); and a controller (see the following definition; at least the controller to control the wireless input all the way to the audio output including the computer-readable medium; Examiner consider as a controller); wherein said controller of said media player is configured in response to activation of said activation mechanism through the fabric pouch (see following definition and above discussion, at least the power button or the button to receive the phone call with pre-set audio media file stored in the phone; Examiner also consider that before the audio being played to the speaker, the audio files are already stored inside the register/memory of the cell phone), to cause the-a pre-set audio media file stored on the computer-readable medium to be played through said speaker module (see following definition and above discussion, at least the power button or the button to receive the phone call with pre-set audio media file stored in the phone; Examiner also consider that before the audio being played to the speaker, the audio files are already stored inside the register/memory of the cell phone), wherein said media player inside the fabric pouch with the one single activation mechanism is not visible from outside of the shirt garment (at least fig 1; In any angle, when a person can’t see the “media player or pouch or pocket for said media player”, Examiner consider as not visible on the garment), and wherein activation of the one push button causes the stored segment of the song to be played once on the speaker module (at least the power button or the button to receive the phone call with pre-set audio media file stored in the phone; Examiner also consider that before the audio being played to the speaker, the audio files are already stored inside the register/memory of the cell phone).   
https://www.thefreedictionary.com/cellphone 
Cellphone definition: 
A portable telephone that sends and receives radio signals through a network of short-range transmitters located in overlapping cells throughout a region, with a central station making connections to regular telephone lines. Also called cellular telephone, mobile phone.

LONGINOTTI lacks teaching: the pre-set audio media file is a stored segment of a song; activation of the one push button causes the stored segment of the song to be played once on the speaker module. 
Examiner’s note: LONGINOTTI lacks teaching the content of the receiving audio is a song or other conversation. 
However, LONGINOTTI further disclosed the message with song (love songs, for example; see also paragraph [229]-[231]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (audio communication through cell phone with a segment of a song) and modify to previous discussed structure so as to further transfer or celebrate a specific event by using the discussed structure. Examiner’s note: Singing a song through a cell phone conversation is well known in the art. For exam love songs (discussed by LONGINOTTI), birthday songs, Valentine’s day song (concept also mentioned by LONGINOTTI)
With respect to the Applicants’ remarks that, “Claims 6-7, 12 and 14 were rejected under sec. 103 as being unpatentable over Longinotti, and further in view of Examiner's Official Notice (EON).” (pages 13-15).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Claims 6-7 are canceled.
Claims 12-14 are belong to non-elected embodiment/group (based on Applicant’s remark). Therefore, these claims are withdrawn. 
With respect to the Applicants’ remarks that, “Both independent claims 18 and 19 require the preamble for the "system" uses the requirement of "consisting of..."” (pages 15 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: these claims are belong to non-elected embodiment/group (based on Applicant’s remark).  Therefore, these claims are withdrawn.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841